 

Exhibit 10.2

 

May 17, 2017

 

CF Corporation

1701 Village Center Circle

Las Vegas, Nevada 89134

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among CF Corporation, a Cayman Islands exempted company (the “Company”),
Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Credit Suisse Securities (USA) LLC, as representatives (the
“Representatives”) of the several underwriters (the “Underwriters”), relating to
an underwritten initial public offering (the “Public Offering”), of 69,000,000
of the Company’s units (the “Units”), each comprised of one of the Company’s
Class A ordinary shares, par value $0.0001 per share (the “Ordinary Shares”),
and one-half of one redeemable warrant (each, a “Warrant”). Each whole Warrant
entitles the holder thereof to purchase one Ordinary Share at a price of $11.50
per share, subject to adjustment. The Units were sold in the Public Offering
pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the United States Securities and
Exchange Commission (the “Commission”). Certain capitalized terms used herein
are defined in paragraph 1 hereof.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned member of the board of directors of the
Company (the “Director”) hereby agrees with the Company as follows:

 

1. Definitions. As used herein, (i) “Business Combination” shall mean a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Capital Shares” shall mean, collectively, the Ordinary Shares and the Founder
Shares; (iii) “Founder Shares” shall mean the 15,000,000 Class B ordinary shares
of the Company, par value $0.0001 per share, outstanding prior to the
consummation of the Public Offering; (iv) “Private Placement Warrants ” shall
mean the Warrants to purchase Ordinary Shares acquired by CF Capital Growth, LLC
(the “Sponsor”) for an aggregate purchase price of $14,000,000 (or $15,800,000
if the Underwriters’ over-allotment is exercised), or $1.00 per Warrant, in a
private placement that shall occur simultaneously with the consummation of the
Public Offering; (v) “Public Shareholders” shall mean the holders of securities
issued in the Public Offering; (vi) “Trust Account” shall mean the trust fund
into which a portion of the net proceeds of the Public Offering were deposited;
(vii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); and (viii) “Charter”
shall mean the Company’s Amended and Restated Memorandum and Articles of
Association, as the same may be amended from time to time.

 

2. Representations and Warranties.

 

(a) The Director has full right and power, without violating any agreement to
which he is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement or to serve as a director on the Board, and the Director
hereby consents to being named in any materials as a director of the Company.

 

(b) The Director’s biographical information furnished to the Company is true and
accurate in all respects and does not omit any material information with respect
to the Director’s background. The Director’s questionnaire furnished to the
Company is true and accurate in all respects. The Director represents and
warrants that: he is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; he has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and he has
ever been suspended

 

   

 

 

or expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked.

 

3. Business Combination Vote. The Director agrees that if the Company seeks
shareholder approval of a proposed initial Business Combination, then in
connection with such proposed initial Business Combination, it or he, as
applicable, shall vote all Founder Shares and any Ordinary Shares acquired by
him in favor of such proposed initial Business Combination and not redeem any
Ordinary Shares owned by him in connection with such shareholder approval.

 

4. Failure to Consummate a Business Combination; Trust Account Waiver.

 

(a) The Director hereby agrees that in the event that the Company fails to
consummate its initial Business Combination within the time period set forth in
the Charter, the Director shall take all reasonable steps to cause the Company
to (i) cease all operations except for the purpose of winding up, (ii) as
promptly as reasonably possible but not more than 10 business days thereafter,
redeem 100% of the Ordinary Shares sold as part of the Units in the Public
Offering (the “Offering Shares”), at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account, including interest
earned on the trust account (less up to $100,000 of interest to pay dissolution
expenses and net of taxes payable), divided by the number of then outstanding
public shares, which redemption will completely extinguish Public Shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Board, dissolve and liquidate, subject in the case of clauses (ii) and
(iii) to the Company’s obligations under Cayman Islands law to provide for
claims of creditors and in all cases subject to the other requirements of
applicable law. The Director agrees not to propose any amendment to the Charter
that would affect the substance or timing of the Company’s obligation to redeem
the Offering Shares if the Company does not complete a Business Combination
within the required time period set forth in the Charter unless the Company
provides its public shareholders with the opportunity to redeem their Ordinary
Shares upon approval of any such amendment at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the trust account and not previously released to
the Company, divided by the number of then outstanding public shares.

 

(b) The Director acknowledges that he has no right, title, interest or claim of
any kind in or to any monies held in the Trust Account or any other asset of the
Company as a result of any liquidation of the Company with respect to the
Founder Shares. The Director hereby further waives, with respect to any Ordinary
Shares and Founder Shares held by him any redemption rights he may have in
connection with the consummation of a Business Combination, including, without
limitation, any such rights available in the context of a shareholder vote to
approve such Business Combination or a shareholder vote to approve an amendment
to the Charter that would affect the substance or timing of the Company’s
obligation to redeem 100% of the Ordinary Shares if the Company has not
consummated an initial Business Combination within the time period set forth in
the Charter or in the context of a tender offer made by the Company to purchase
Ordinary Shares (although the Director shall be entitled to redemption and
liquidation rights with respect to any Ordinary Shares (other than the Founder
Shares) he holds if the Company fails to consummate a Business Combination
within the required time period set forth in the Charter).

 

5. Lock-up; Transfer Restrictions.

 

(a) The Director agrees that he shall not Transfer any Founder Shares (the
“Founder Shares Lock-up”) until the earlier of (A) one year after the completion
of an initial Business Combination and (B) the date following the completion of
a Business Combination on which the Company completes a liquidation, merger,
share exchange or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property (the “Founder Shares Lock-up Period”).
Notwithstanding the foregoing, if, subsequent to a Business Combination, the
closing price of the Ordinary Shares equals or exceeds $12.00 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after our initial business combination,
the Founder Shares shall be released from the Founder Shares Lock-up.

 

(b) The Director agrees that he shall not effectuate any Transfer of Private
Placement Warrants or Ordinary Shares underlying such warrants, until 30 days
after the completion of a Business Combination.

 

(c) Notwithstanding the provisions set forth in paragraphs 5(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
underlying the Private Placement Warrants are permitted (a) to the Company’s
officers or directors, any affiliates or family members of any of the Company’s
officers or directors, any members of the Sponsor or their affiliates, or any
affiliates of the Sponsor (b) in the case of an individual, by gift to a member
of the individual’s immediate family or to a trust, the beneficiary of which is
a member of one of the individual’s immediate family, an affiliate of such
person or to a charitable organization; (c) in the case of an individual, by
virtue of laws of descent and

 

   

 

 

distribution upon death of the individual; (d) in the case of an individual,
pursuant to a qualified domestic relations order; (e) by private sales or
transfers made at or prior to the consummation of a Business Combination at
prices no greater than the price at which the shares or warrants were originally
purchased; (f) by virtue of the Sponsor’s limited liability company agreement
upon dissolution of the Sponsor; (g) in the event of the Company’s liquidation
prior to the completion of a Business Combination; or (h) in the event of
completion of a liquidation, merger, share exchange or other similar transaction
which results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property subsequent to the
completion of a Business Combination; provided, however, that in the case of
clauses (a) through (f) these permitted transferees must enter into a written
agreement agreeing to be bound by these transfer restrictions.

 

(d) During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Director shall not, without
the prior written consent of the Representatives, Transfer any Units, Ordinary
Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, Ordinary Shares owned by him. The Director acknowledges and
agrees that, prior to the effective date of any release or waiver of the
restrictions set forth in this paragraph 5, the Company shall announce the
impending release or waiver by press release through a major news service at
least two business days before the effective date of the release or waiver. Any
release or waiver granted shall only be effective two business days after the
publication date of such press release. The provisions of this paragraph will
not apply if the release or waiver is effected solely to permit a transfer not
for consideration and the transferee has agreed in writing to be bound by the
same terms described in this Letter Agreement to the extent and for the duration
that such terms remain in effect at the time of the transfer.

 

6. Remedies. The Director hereby agrees and acknowledges that (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach by the Director of his obligations under paragraphs 3, 4, 5, 7 and 14,
(ii) monetary damages may not be an adequate remedy for such breach and (iii)
the non-breaching party shall be entitled to injunctive relief, in addition to
any other remedy that such party may have in law or in equity, in the event of
such breach.

  

7. Payments by the Company. Except as disclosed in the Prospectus, neither the
Sponsor, nor any affiliate of the Sponsor, nor any director or officer of the
Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is).

 

8. Entire Agreement. This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

9. Assignment. No party hereto may assign either this Letter Agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other parties. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the Director and his successors, heirs, personal
representatives and assigns.

 

10. Governing Law. This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

11. Notices. Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

 

12. Director and Officer Liability Insurance. The Company will maintain an
insurance policy or policies providing directors’ and officers’ liability
insurance, and the Director shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any of the Company’s directors or officers.

 

13. Termination. This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Founder Shares Lock-up Period and (ii) the liquidation of the
Company.

  

   

 

 

14. Indemnification. In the event of the liquidation of the Trust Account, the
Sponsor (the “Indemnitor”) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party for services
rendered or products sold to the Company or (ii) a prospective target business
with which the Company has entered into an acquisition agreement (a “Target”);
provided, however, that such indemnification of the Company by the Indemnitor
shall apply only to the extent necessary to ensure that such claims by a third
party for services rendered (other than the Company’s independent public
accountants) or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below the lesser of (i) $10.00 per share
of the Offering Shares and (ii) the actual amount per share of the Offering
Shares held in the Trust Account as of the date of the liquidation of the Trust
Account, in each case less taxes payable, if less than $10.00 per share of the
Offering Shares due to reductions in value of the trust assets and such
indemnification shall not apply to any claims by a third party who executed a
waiver of any and all rights to seek access to the Trust Account (whether or not
such agreement is enforceable) nor shall it apply to any claims under the
Company’s indemnity of the Underwriters against certain liabilities, including
liabilities under the Securities Act of 1933, as amended. In the event that any
such executed waiver is deemed to be unenforceable against such third party, the
Indemnitor shall not be responsible for any liability as a result of any such
third party claims. The Indemnitor shall have the right to defend against any
such claim with counsel of its choice reasonably satisfactory to the Company if,
within 15 days following written receipt of notice of the claim to the
Indemnitor, the Indemnitor notifies the Company in writing that it shall
undertake such defense.

 

15. Involvement in Future Blank Check Companies. The Director agrees not to
participate in the formation of, or become an officer or director of, any other
blank check company (excluding existing affiliations), until the Company has
entered into a definitive agreement with respect to a Business Combination or
the Company has failed to complete a Business Combination within the time period
set forth in the Charter.

 

[Signature Page Follows]

 

   

 

 

  Sincerely,           /s/ Keith Wayne Abell     Keith Wayne Abell  

 

Acknowledged and Agreed:       CF CORPORATION       By:  /s/ Douglas Newton    
Name: Douglas Newton     Title: Chief Financial Officer  

 

[Signature Page to Letter Agreement]

 

   

 